Citation Nr: 1213365	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-02 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from May 1967 to January 1968.  He also had a period of service from January 1968 to December 1975 determined to have been Under Other Than Honorable Conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in San Diego, California, which, in pertinent part, denied the above claim.  

In February 2012, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing has been associated with his claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of combat stressors during his period of active service in the Republic of Vietnam.  These stressors appear to have occurred during the period of service for which he received an other than honorable discharge.

A statement from a fellow service member dated in January 2012 shows that the Veteran was said to have served with the Company F (ABN), 58th Infantry (LRP), 101st ABN DIV, in I Corp Republic of Vietnam from October 1968 to December 1968.  He was said to have served as both Senior Scout and Point man on a number of Long Range Patrol missions, and on two separate missions, made contact with North Vietnam forces that resulted in close combat.

The Veteran has submitted what appear to be service personnel records indicating that he received the Bronze Star Medal in January 1969, the claims folder also contains a certificate showing that the Veteran was awarded the Army Commendation Medal in January 1969 for meritorious service in Vietnam from July to November 1968.  

Other service personnel records; however, indicate that the Veteran was absent without leave from March 1968 to June 1975, from May 1969 to June 1975, or from June 1969 to June 1975.  Other records indicate that he was present for examinations or committed offenses while on duty during these periods.

In December 2006, the RO issued an administrative decision determining that the character of the Veterans service from January 1968 to June 1975 was a bar to the payment of VA benefits based on that service.

The Veteran did not submit a notice of disagreement with that decision, but his hearing testimony and other statements indicate that he believes the character of his discharge should not be a bar to the payment of VA benefits.  This issue is inextricably intertwined with his claim for service connection.  

The Veteran's status as a claimant is an element of the claim for service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In order to qualify for VA benefits, a claimant must be a veteran.  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed.Cir.2000).  A "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002). 

In pertinent part, 38 U.S.C.A. § 5303(a) (West 2002) provides that the discharge of any person from the Armed Forces on the basis of an absence without authority from active duty for a continuous period of at least 180 days if such person was discharged under conditions other than honorable, unless such person demonstrates to the satisfaction of the VA Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence, shall bar all rights of such person under laws administered by the Secretary based upon the period of service from which discharged or dismissed, notwithstanding any action subsequent to the date of such discharge by a board established pursuant to 10 U.S.C. § 1553 (West 2002). See also 38 C.F.R. § 3.12(c)(6) (2011). 

In determining whether compelling circumstances warranted the prolonged unauthorized absence, the length and character of service exclusive of the period of the unauthorized absence will be considered.  This period should generally be of such quality and length that it can be characterized as honest, faithful, and meritorious and of benefit to the nation.  Additionally, consideration may be given to reasons offered by the claimant including family emergencies or obligations.  These reasons should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself and not how the adjudicator might have reacted. 

Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  The existence of a valid legal defense that would have precluded conviction for AWOL is also a factor to be used in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2011).

Moreover, if it is established to the satisfaction of the Secretary that a person in the Armed Forces was insane at the time of the commission of the offense leading to the discharge, then such person will not be barred from receiving benefits administered by the Secretary based upon the period from which such person was separated.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2011); see 38 C.F.R. § 3.354 (2011) (defining insanity for purposes of determining cause of discharge from service).

A discharge to reenlist is a conditional discharge if it was issued during the Vietnam era; prior to the date the person was eligible for discharge under the point or length of service system, or under any other criteria in effect; (3) Peacetime service; prior to the date the person was eligible for an unconditional discharge.  38 C.F.R. § 3.13(a) (2011). 

Except as provided in 38 C.F.R. § 3.1 (c), the entire period of service under the circumstances stated in paragraph 38 C.F.R. § 3.13(a) constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service except that, for death pension purposes, § 3.3(b)(3) and (4) is controlling as to basic entitlement when the conditions prescribed therein are met.  38 C.F.R. § 3.13(b) (2011).

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met:  (a) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) The person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) The person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c) (2011).
As noted above, the Veteran appears to have enlisted on May 23, 1967, for a period of three years' active service.  His contractual obligation for service would, therefore, have ended May 22, 1970.

The Veteran has argued that he served in combat in Vietnam, and following his tour of duty, was sent back to the United States where he was to have been processed for discharge.  In this regard, he did, in fact, undergo a separation examination on March 22, 1969.  He added that given the immense distress experienced during combat in Vietnam, he went AWOL.  As noted above, his mental health care provider has concluded that the majority of his symptoms began while serving in Vietnam.  From the evidence of record, it may be inferred that the Veteran is suggesting that he was mentally impaired at the time he went AWOL.  

Given the contradictory evidence as to when the Veteran was AWOL, his reported service in combat, and the possibility of mental insanity further development is required. 

The VCAA requires that VA must provide notice that informs the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); and VAOPGCPREC 7-2004.  The Veteran has not received this notice with regard to the character of his discharge from the second period of service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be informed as to the evidence needed to substantiate his eligibility for payment of VA benefits for his second period of service; what portion of evidence he is expected to submit, and which portion of the evidence the VA will attempt to obtain in order to assist him in substantiating his claim.  

2.  Ask the service department to clarify what decorations the Veteran received during his second period of service (January 1968 to December 1975); when his periods of AWOL began and ended, and whether the Veteran was eligible for complete discharge prior to the commencement of the final period of AWOL.

3.  Afford the Veteran a VA psychiatric examination to assess whether there were compelling circumstances for his AWOL during the second period of service, and whether he was insane at the time.  The claims file, including all newly obtained evidence, will be sent to the specialist for review. 

The psychiatric specialist should render an opinion based on all the evidence of record as to whether it is at least as likely as not that the Veteran was insane at the time he went AWOL in 1968, to the end of his contractual obligation - including that he was so affected by his combat experiences as to have been rendered insane during the time he went AWOL.

For purposes of this opinion, "insanity" means that the Veteran while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides

The examiner should also identify any other compelling circumstances for the Veteran's reported AWOL during his second period of service.

The examiner must acknowledge the Veteran's reports as to the circumstances of his AWOL and his state of mind.  The opinions must be accompanied by a rationale.

6.  The agency of original jurisdiction should then issue an Administrative Decision concerning whether the character of discharge from the Veteran's service, to include whether the character of the Veteran's discharge from the period of service from January 1968 to December 1975 constitutes a bar to benefits based on that period of service to include the issues under laws administered by VA.  This adjudication should include consideration of whether new and material evidence was received during the appeal period after the December 2006 decision or at any time thereafter.

7.  Review the Veteran's claims file and ensure that the foregoing development actions have been completed in full.  If further action is required, it should be undertaken.  

8.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain information and comply with due process considerations.  No inference shall be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

